Citation Nr: 0901013	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
recurrent dislocation of the left shoulder (minor) to include 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to July 
1990. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran underwent a left 
glenohumeral arthrodesis at the VA Medical Center (VAMC) on 
October 14, 2008.  Although the veteran has submitted the 
treatment notes from the surgery and follow-up, the record 
does not contain evidence of treatment during the months 
immediately prior to surgery, nor does it contain a report of 
a post-surgical VA examination.  Thus, if a VA examination 
has not been conducted to evaluate the post surgical level of 
disability, one should be obtained.  If a VA examination has 
been conducted, the report of such examination should be 
associated with the claims file.  

Moreover, the records reflect the shoulder was to be 
immobilized for a period of six weeks following surgery.  
Such raises the issue of entitlement to a temporary 
convalescent rating under 38 C.F.R. § 4.30 which must be 
adjudicated prior to consideration of an increased rating for 
the period following the surgery.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (permitting staged ratings for increased 
rating claims); see also See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file medical records dating since June 
2008 from the Dorn VAMC.

2.  If not already accomplished, the 
veteran should be afforded a VA left 
shoulder examination to determine the 
post-surgery level of his shoulder 
disability.  The veteran's claims file 
should be provided to and be reviewed by 
the examiner.  The examiner should provide 
range of motion in degrees, to include the 
degrees at which pain begins.  The 
examiner should comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  The examiner should 
describe if the veteran has ankylosis of 
the scapulohumeral articulation where the 
scapula and humerus move as one piece, and 
if so, at what degree the veteran's left 
shoulder is ankylosed.  

3.  Adjudicate the inferred claim for a 
temporary total evaluation under 38 C.F.R. 
§ 4.30 for surgical convalescence for the 
left shoulder, if not already accomplished.  
If such has already been accomplished, the 
rating action and related evidence should 
be associated with the claims file.

4.  Thereafter, review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




